Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2. 	Claims 1-3 and 6-21 are allowed.
3. 	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose or make obvious a well
monitoring system comprising, in addition to the other recited “limitations or steps” of the
claim, “a waveguide comprising a graphene barrier, wherein the graphene barrier is
disposed on a circumference of the waveguide, the graphene barrier extending along a
length of the waveguide, wherein the graphene barrier is configured to reduce hydrogen
darkening of the waveguide via at least partially preventing hydrogen diffusion through
the graphene barrier and into the waveguide.”
Regarding claim 10, the prior art fails to disclose or make obvious a method for
applying a graphene barrier to a waveguide comprising, in addition to the other recited
steps of the claim, “placing at least one layer of the material on a circumference of the
waveguide between the cladding and the polymer buffer to form a graphene barrier, the
graphene barrier extending along a length of the waveguide, and wherein the graphene
barrier is configured to reduce hydrogen darkening of the waveguide via at least
de via at least partially preventing hydrogen diffusion through the graphene barrier and into the waveguide.”
Regarding claim 17, the prior art fails to disclose or make obvious a method for

claim, “providing the waveguide, wherein the waveguide comprises a graphene barrier
disposed on a circumference of the waveguide, the graphene barrier extending along a
length of the waveguide, wherein the graphene barrier is configured to reduce hydrogen
darkening of the waveguide via at least partially preventing hydrogen diffusion through
the graphene barrier and into the waveguide, wherein the graphene barrier comprises a
material selected from the group consisting of graphene, graphene oxide, and any
combination thereof.”
Regarding claim 21, the prior art fails to disclose or make obvious a waveguide
comprising, in addition to the other recited features of the claim, “a graphene barrier,
wherein the graphene barrier is disposed on a circumference of
the waveguide between the cladding and the polymer buffer, the graphene barrier
extending along a length of the waveguide, wherein the graphene barrier is configured
to reduce hydrogen darkening of the waveguide via at least partially preventing
hydrogen diffusion through the graphene barrier.”
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”
Conclusion
4. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.

5.	 Any inquiry concerning this communication or earlier communications from the
examiner should be directed to KEVIN WYATT whose telephone number is (571)272-
5974. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http:/Awww.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for
the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is
available to registered users. To file and manage patent submissions in Patent Center,
visit: https://patentcenter.uspto.gov. Visit https:/Awww.uspto.gov/patents/apply/patent-
center for more information about Patent Center and https:/Awww.uspto.gov/patents/docx for information about filing in DOCX format. For
additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN WYATT/Examiner, Art Unit 2878



/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878